J-A04004-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    SEA-Z, LLC                                 :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                 v.                            :
                                               :
                                               :
    TONI FILIPONE AND MAINLINE                 :
    PARKOUR, LLC.                              :
                                               :   No. 1897 EDA 2019
                                               :
    APPEAL OF: TONI FILIPONE                   :

                   Appeal from the Order Entered June 5, 2019
              In the Court of Common Pleas of Montgomery County
                       Civil Division at No(s): 2017-08304


BEFORE:      PANELLA, P.J., STRASSBURGER, J.*, and COLINS, J.*

MEMORANDUM BY PANELLA, P.J.:                         FILED FEBRUARY 28, 2020

        Toni Filipone appeals from the order entered on June 5, 2019, in the

Montgomery County Court of Common Pleas, which denied Filipone’s and

Mainline Parkour, LLC’s (“Mainline Parkour”) (collectively, “Defendants”)

petition to open default judgment entered against it and in favor of Sea-Z,

LLC (“Sea-Z”) in the amount of $108,641.69.1 On appeal, Filipone claims the

trial court erred and abused its discretion in finding her petition to open


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 In the petition to open default judgment, Filipone is described as the
“managing member” of Mainline Parkour. Petition to Open Default Judgment,
4/18/2019, at ¶ 2. Mainline Parkour did not file a separate notice of appeal,
and was not included in Filipone’s notice of appeal. Accordingly, it is not a
party to this appeal.
J-A04004-20


judgment did not establish an adequate excuse as to why a timely answer was

not filed and did not present a meritorious defense. Based on the following,

we affirm.

     The trial court set forth the facts and procedural history as follows:

         The action was commenced by Plaintiff Sea-Z, LLC (“Sea-Z”),
     by the filing of a Complaint on April 25, 2017, against Defendants
     Toni Filipone and Mainline Parkour, LLC (“Mainline Parkour”). The
     Complaint averred that Defendants were liable to Sea-Z for failure
     to pay amounts due under a written commercial Lease. A copy of
     the Lease was attached to the Complaint as Exhibit I. On the cover
     page of the Lease, immediately above the word “Tenant,”
     appeared the names “Mainline Parkour and Toni Filipone.” The first
     page after the cover page stated: “The parties are SEA-Z, L.L.C,
     (‘Landlord’) and Mainline Parkour/Toni Filipone (‘Tenant’).” ‘The
     signature block for the Tenant, both on the last page of the Lease
     and on the last page of the attached Rules and Regulations, also
     identified the “Tenant” as “Main Line Parkour/Toni Filipone.”
     Section 23 of the Lease, entitled “Miscellaneous,” contained the
     following provisions:

        “Tenant” means all names which appear before the term at
        the beginning hereof, irrespective of the pronoun used with
        respect to the term. This Lease contains the entire
        agreement of Landlord and Tenant except for any changes
        and additions to rules and regulations pursuant to Section
        7(i), and is subject to change only by a writing referring to
        this Lease and executed by Landlord and Tenant.

        On August 21, 2018, upon Praecipe filed by Sea-Z, a default
     judgment was entered against Defendants, for failure to plead to
     the Complaint, in the amount of $108,641.69. Attached to the
     Praecipe were copies of 10-day notices, pursuant to Rule 237.1 of
     the Pennsylvania Rules of Civil Procedure, that Sea-Z had
     previously mailed to each of the Defendants at two different
     addresses — 906 Old State Road, Berwyn, PA 19312 (“the Berwyn
     Address”), and 660 Kennedy Lane, Strafford, PA 19087 (“the
     Strafford Address”).

        On April 18, 2019, Defendants filed a Petition to Open Default
     Judgment. The Petition averred the following facts: that on May

                                    -2-
J-A04004-20


     9, 2017, service of the Complaint was unsuccessfully attempted
     on Defendants at the [Strafford] Address -— i.e., the address set
     forth in the Complaint and on the docket; that on November 6,
     2017, Sea-Z caused the Complaint to be reinstated; that on
     November 30, 2017, service of the reinstated Complaint was
     made on Defendants at a different address — i.e., the [Berwyn]
     Address; that Sea-Z failed to update the docket with the
     Defendants’ new address; that as a result, correspondence from
     the Court continued to be sent to the old [Strafford] Address and,
     thus, was not received by Defendants; that Defendants therefore
     did not receive notice of the entry of the default judgment at the
     time it was entered; that Defendants became aware of the default
     judgment only when they were notified of the issuance of a writ
     of execution by Plaintiff;1 and that the Petition to Open was filed
     promptly after the Defendants learned of the default judgment.

     ________________________

        1The Petition does not state when Defendants received
       notice of the issuance of the writ. The docket indicates that
       a writ of execution, addressed to several banks as
       garnishees, was issued on March 6, 2019.
     ________________________

         Attached as Exhibit B to the Petition was Defendants’ proposed
     Answer and New Matter to Plaintiff’s Complaint. The Answer
     repeatedly denied that Ms. Filipone, individually, was a party to
     the Lease. In response to the remaining averments of the
     Complaint regarding the Lease and its alleged breach, the
     proposed Answer pleaded merely that the averments “reference a
     document which speaks for itself” and/or state “a conclusion of
     law for which no responsive pleading is required.” It did not
     specifically deny any of the remaining averments relating to the
     terms of the Lease, the failure to make payment under the Lease,
     and other alleged breaches. The Defendants’ New Matter
     consisted of an exhaustive list of defenses, pleaded conclusively
     without any supporting factual averments.”2

     ________________________

        2 The laundry list of affirmative defenses included statute of
        limitations, failure to state a claim, lack of meeting of the
        minds, unclean hands, justification, privilege, waiver and
        estoppel, statute of frauds, lack of sufficient consideration,

                                    -3-
J-A04004-20


        accord and satisfaction, collateral estoppel, res judicata,
        unjust enrichment, laches, consent, release, license,
        impossibility of performance, duress, gist of the action, and
        lack of standing, among other things.
      ________________________

           The Petition did not aver any reason for Defendants’ failure to
      file a timely responsive pleading to the Complaint. Sea-Z filed an
      answer to the Petition on May 9, 2019.

Trial Court Opinion, 8/22/2019, at 1-3.

      On June 5, 2019, the trial court denied the petition to open, stating:

      Defendants’ Petition does not assert any excuse for failing to file
      a timely answer, nor does it show a meritorious defense; rather,
      the Petition merely attached a proposed Answer consisting of
      general denials and a laundry list of affirmative defenses without
      any supporting factual averments. Since the Petition fails the
      second and third requirements of the three-part test, it is
      unnecessary to determine whether the Petition was promptly filed.

Order, 6/5/2019, at 1 n.1. Filipone filed this timely appeal.

      Filipone first argues the trial court erred and/or abused its discretion in

finding the petition to open judgment did not establish an adequate excuse

for her failure to file a timely answer. Specifically, she states: (1) service of

the default judgment was incorrectly directed to the Strafford address, but

then subsequently served at the Berwyn address in November 2017; (2) Sea-

Z certified that a ten-day notice of default judgment was served upon Filipone

on January 2, 2018 via regular mail at both the Strafford and Berwyn

addresses; and (3) Sea-Z’s notice did not reference which address the

Montgomery County Prothonotary mailed the ten-day notice. See Appellant’s

Brief, at 8-9. Filipone “believes notice of the entry of the default judgment was


                                      -4-
J-A04004-20


mailed to the [incorrect] address of record[, the Stafford address,] which

[Filipone] does not reside at,” and she “only became aware of the [default

judgment] entry at the time of garnishment of certain financial accounts.” Id.,

at 9. In essence, Filipone’s “adequate excuse” for not filing a timely answer is

that Sea-Z failed to update the docket with her correct address, the Berwyn

address, and consequently, any correspondence from the court was sent to

the wrong address.

      The opening of a default judgment is governed by Pennsylvania Rule of

Civil Procedure 237.3. If a party filed a petition to open more than ten days

after the entry of judgment, as Filipone did in the present case, we are guided

by the following:

         A petition to open a default judgment is an appeal to the
         equitable powers of the court. The decision to grant or deny
         a petition to open a default judgment is within the sound
         discretion of the trial court, and we will not overturn that
         decision absent a manifest abuse of discretion or error of
         law.

      Smith v. Morrell Beer Distributors, Inc., 2011 PA Super 183,
      29 A.3d 23, 25 (Pa. Super. 2011).

      “In general, a default judgment may be opened when the moving
      party establishes three requirements: (1) a prompt filing of a
      petition to open the default judgment; (2) a meritorious defense;
      and (3) a reasonable excuse or explanation for its failure to file a
      responsive pleading.” Smith, 29 A.3d at 25 (citation omitted). If
      a petition to open a default judgment fails to fulfill any one prong
      of this test, then the petition must be denied. Myers v. Wells
      Fargo Bank, N.A., 2009 PA Super 241, 986 A.2d 171, 178 (Pa.
      Super. 2009). See McFarland v. Whitham, 518 Pa. 496, 544
      A.2d 929, 930-31 (Pa. 1988) (holding that failure to provide
      justifiable explanation for failing to respond to complaint in a
      timely manner was sufficient basis to deny petition); McCoy v.

                                     -5-
J-A04004-20


        Pub. Acceptance Corp., 451 Pa. 495, 305 A.2d 698, 700 (Pa.
        1973) (holding that because appellant did not adequately explain
        the failure to answer the complaint, the trial court was justified in
        refusing to open the judgment); US Bank N.A. v. Mallory, 2009
        PA Super 182, 982 A.2d 986, 996-97 (Pa. Super. 2009) (affirming
        denial of petition to open without needing to analyze third prong
        of test).

U.S. Bank Nat’l Ass’n v. Watters, 163 A.3d 1019, 1028 (Pa. Super. 2017),

appeal denied, 170 A.3d 973 (Pa. 2017).2

        Here, as indicated above, the trial court determined Filipone failed to

satisfy the “legitimate excuse” and “meritorious defense” requirements for

opening a default judgment.3 With respect to the “legitimate excuse” prong,

this Court has previously held: “whether an excuse is legitimate is not easily

answered and depends upon the specific circumstances of the case. The

appellate courts have usually addressed the question of legitimate excuse in


____________________________________________


2   Furthermore,

        [W]e will not hesitate to find an abuse of discretion if, after our
        o[w]n review of the case, we find that the equities clearly favored
        opening the judgment.

        An abuse of discretion is not a mere error of judgment, but if in
        reaching a conclusion, the law is overridden or misapplied, or the
        judgment exercised is manifestly unreasonable, or the result of
        partiality, prejudice, bias or ill will, as shown by the evidence or
        the record, discretion is abused.

Dumoff v. Spencer, 754 A.2d 1280, 1282 (Pa. Super. 2000) (internal
quotation marks and citations omitted).

3 As for the first prong (a prompt filing of a petition to open the default
judgment), the court “assumed, without deciding,” that Filipone and Mainline
Parkour had satisfied that requirement. Trial Court Opinion, 8/22/2019, at 4.

                                           -6-
J-A04004-20


the context of an excuse for failure to respond to the original complaint in a

timely fashion.” Myers, 986 A.2d at 176 (citation and brackets omitted). In

finding Filipone did not establish the “legitimate excuse” prong, the trial court

opined:

       Although the Petition contained extensive allegations to explain
       why Defendants failed to file the Petition promptly after entry of
       the default judgment, the Petition sets forth no averments to
       explain their failure to file a timely answer to the Complaint in the
       first place. Defendants acknowledge that they were served with
       the reinstated Complaint at their [Berwyn] Address on November
       30, 2017. (Pet. to Open Default J., ¶ 10.) They do not deny that
       they received the 10-day notices sent to them at the [Berwyn]
       Address. Nevertheless, the Petition provides no reason, much less
       “an adequate excuse,” why a timely answer was not filed. This
       failure alone is a sufficient ground for denial of the Petition. See
       Seeger v. First Union Nat. Bank, 836 A.2d 163 (Pa. Super.
       2003) (holding that petition to open default judgment was
       promptly filed and showed meritorious defense, but affirming
       denial of petition for failure to show sufficient excuse for failure to
       timely plead to complaint).

Trial Court Opinion, 8/22/2019, at 4. We agree with the trial court’s

conclusion.

       Here, in the petition to open, Filipone explicitly acknowledged she

received service of the reinstated complaint, alleging that “[o]n November 30,

2017, both Defendants were served [the Complaint], by the Chester County

Sheriff.” Petition to Open Default, 4/18/2019, at ¶ 10.4 However, she failed to

offer any excuse as to why she did not respond to the original complaint in a



____________________________________________


4 Likewise, Filipone does not deny Sea-Z served the 10-day notice of default
judgment at the correct address. See Appellant’s Brief, at 8.

                                           -7-
J-A04004-20


timely fashion. Rather, in her petition, and now on appeal, she ignores this

admission and blames Sea-Z’s failure to update the docket with the Berwyn

address as her basis for not being able to respond to the default judgment in

accordance with the Pennsylvania Rules of Civil Procedure. See id., at ¶ 11-

14, Appellant’s Brief at, 11-12.

      Filipone’s explanation cannot establish that her failure to timely respond

to the November 2017 complaint was justified. Therefore, we conclude the

trial court did not err and/or abuse its discretion in finding that Filipone failed

to meet the “legitimate excuse” prong necessary to open a default judgment.

      We acknowledge the failure to fulfill any one prong of the “petition to

open judgment” test is fatal to the petition, and we may affirm on that basis.

See Myers, 986 A.2d at 178. Nevertheless, because the trial court discussed

the “meritorious defense” prong, we will address Filipone’s second argument.

      Filipone asserts the court erred and/or abused its discretion by finding

her answer and new matter did not present a meritorious defense pursuant to

the “petition to open judgment” test. See Appellant’s Brief, at 12. Filipone

states, “In order to have a meritorious defense[, she] need only allege a

defense that if proven at trial would provide relief.” Id. (citation omitted). To

support that contention, she points to her proposed answer and new matter,

in which she “strictly denie[d] any personal liability and personal entry into

the Lease,” and denied “enter[ing] into a contractual agreement” with Sea-Z.

Id., at 13-14 (reproduced record citations and quotation marks omitted).


                                       -8-
J-A04004-20


      Keeping our standard of review in mind, this Court has previously

described the meritorious defense prong as follows:

      “The requirement of a meritorious defense is only that a defense
      must be pleaded that if proved at trial would justify relief.”
      Provident Credit Corporation v. Young, 300 Pa.Super. 117,
      446 A.2d 257, 262 (1982) (citation omitted). “The defendant does
      not have to prove every element of [its] defense, however, [it]
      must set forth the defense in precise, specific and clear
      terms.” Castings Condominium Association v. Klein, 444
      Pa.Super. 68, 663 A.2d 220, 224 (1995) (citation omitted).

Penn-Delco Sch. Dist. v. Bell Atl.-Pa, Inc., 745 A.2d 14, 19 (Pa. Super.

1999) (emphasis added).

      Merely asserting in a petition to open default judgment that one
      has a meritorious defense is insufficient. The moving party must
      set forth its meritorious defense. If any one of the alleged
      defenses would provide relief from liability, the moving party will
      have pled a meritorious defense and will have satisfied the third
      requirement to open the default judgment.

Seeger, 836 A.2d at 166 (citations omitted). Furthermore, we note that in

Smith, a panel of this Court concluded that a defendant failed to “set forth a

meritorious defense supported by verified allegations of fact” because the

petition contained only “conclusions of law and challenges to [the plaintiff’s]

proof.” Smith, 29 A.3d at 28.

      Here, the trial court found the petition “itself contained no statement of

a meritorious defense but rather relied on the averments of Defendants’

proposed [a]nswer attached to the [p]etition.” Trial Court Opinion, 8/22/2019,

at 5. Moreover, the court determined Filipone’s specific averment in her




                                     -9-
J-A04004-20


proposed answer, that she was not party to the lease with Sea-Z, was

“precluded by the terms of the Lease itself.” Id. The court explained:

      At four locations — the cover page, the first page following, the
      signature block for the Lease, and the signature block for the
      attached Rules and Regulations — the “Tenant” is identified as
      Mainline Parkour and Toni Filipone. Section 23 of the Lease
      provides that the term “Tenant” means “all names” used with
      respect to that term. Especially in view of the integration clause
      in section 23, Ms. Filipone cannot contradict these clear and
      unambiguous written terms. See, e.g., E.R. Linde Constr. Corp.
      v. Goodwin, 68 A.3d 346, 349 (Pa. Super. 2013).

Trial Court Opinion, 8/22/2019, at 5.

      We agree with the trial court’s conclusion. First, a review of the petition

to open supports the court’s finding where not only did Defendants fail to

identify a defense, they did not even aver they had a meritorious defense.

Rather, they merely alleged: “Based on this prompt petition and their more

than reasonable defense, the [d]efault [j]udgment should be vacated

against these [d]efendants and the pending levy should be lifted immediately

as placement of such levy is a constitutional violation.” Petition to Open

Default, 4/18/2019, at ¶ 16 (emphasis added). Consequently, based on the

petition itself, Filipone’s claim necessarily fails.

      Second, other than boilerplate allegations of “strictly” denying Filipone

is “a party to the Lease subject to this litigation” and that she denies “any




                                       - 10 -
J-A04004-20


personal liability or personal entry into the Lease,”5 her attached answer fails

to provide a meritorious defense supported by any verified factual allegations.

See Smith, 29 A.3d at 28. Third, as the trial court properly found, Filipone’s

purported defense is precluded by the clear and unambiguous terms of the

lease and that her name is identified as the tenant throughout the lease. See

Trial Court Opinion, 8/22/2019, at 5. Accordingly, Filipone’s second argument

warrants no relief.6

       In sum, because Filipone failed to satisfy all of the requirements for a

petition to open, the trial court’s denial of relief was proper. See Myers, 986

A.2d at 178; McCoy, 305 A.2d at 700.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 2/28/20

____________________________________________


5 Petition to Open Default, 4/18/2019, at Exhibit I, Answer and New Matter
to Plaintiff’s Complaint, ¶¶ 2 and 8.

6 Filipone does not allege the trial court erred in denying relief with respect to
the 34 defenses she raises in her proposed new matter. See Appellant’s Brief,
at 12-16; see also Petition to Open Default, 4/18/2019, at Exhibit I, Answer
and New Matter to Plaintiff’s Complaint, ¶¶ 50-83. She references one
defense, statute of limitations, in her argument when quoting a case, Stauffer
v. Hevener, 881 A.2d 868 (Pa. Super. 2005), but makes no further comment
on it. See Appellant’s Brief, at 13. Accordingly, Filipone has waived any
argument with respect to those identified defenses.

                                          - 11 -